Title: Editorial Note: The Case of Mace Freeland
From: 
To: 


          The Case of Mace FreelandEditorial Note
          This case, along with others that came to him during 1782, reveals Jefferson as turning seriously to the practice of the law. Perhaps the fact that the case of Mace Freeland seemed to offer an opportunity to reinforce those “principles of moderation and justice which principally endear a republican government to it’s citizens” may have induced him to accept it. At any rate on 12 Feb. 1782, when Freeland presented the facts, Jefferson made the following entry in his Account Book: “Mace Freeland’s case. recd. 22/5¾ viz. a pistole for advice. (Buckingham).” Three days later the rough draft of the state of the case and opinion was completed. Freeland accepted the advice and commissioned Jefferson to draft the petitions that had been recommended. Apparently Jefferson made both the rough drafts and the fair copies on or about 23 Feb. 1782, for on that date another entry was made in the Account Book: “Mace Freeland, recd. of him for drawing 2 petitions 21/.” Freeland signed the fair copies, one addressed to the Governor and Council and the other to the House of Delegates.
          No manuscript or printed journal of the House of Delegates exists for the May 1782 session and the legislative history of this highly interesting case must therefore be pieced together from other sources. But these are sufficient to indicate that Mace Freeland was not the only claimant. From the clerk’s docketing on the petition it is clear that Freeland’s appeal was presented on 7 June and was referred to the committee on propositions and grievances. That committee reported back and found that it was “reasonable,” which was equivalent to a recommendation  that the petition be granted. Thereupon a snag appeared, and the petition was ordered to be recommitted. The committee reported again, its recommendation was approved, a bill was drawn, and it presumably passed both houses without further ado. From the docketing on the petition and from the Act as adopted it is easy enough to discover what the snag was. It appears that Mace Freeland, uncle of the unfortunate Robert Williams, had a sister named Spice Pendleton. She obviously desired a share in Williams’ residuary claim to the estate and presumably filed her petition. It further appears that Robert Williams had cohabited with one Elizabeth Jones and “by her left issue.” The evidence for the statement that “the said Robert Williams was engaged to be married” to Elizabeth Jones is lacking, but it must have been sufficient to convince the General Assembly, for its unqualified assertion as a fact became law (Hening, xi, 65). Presumably Elizabeth Jones also had filed a petition. In any event, the bill as finally drawn and as passed vested title in the entire real and personal estate of James Freeland, “whether in possession or remainder,” equally in Mace Freeland, Spice Pendleton, and Elizabeth Jones. The life interest of Mary Williams, mother of the suicide Robert Williams, was not drawn in question and presumably she continued to enjoy her use of the estate during her widowhood. There is no evidence in the journals of the Council that Freeland presented the petition to that body.
        